Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued February 28, 2022.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1 for at least the reasons argued by Applicant in the response filed on April 27, 2022.

However, Hayter, Mahalingam, Bengtsson, Kumar, and Cabrera,  as disclosed in the office action issued February 28, 2022, do not anticipate or render obvious the combination set forth in the independent claim 1 having the limitations of “a graphical representation having:  a graph area having upper and lower boundaries; a time axis presented along the upper boundary of the graph area of the graphical representation; a glucose value axis presented along a lateral side of the graph area of the graphical representation…a current time of the day…a plurality of previous glucose value markers…a most recent glucose value marker…a trend line…a single numerical value representing a single glucose measurement…a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query the flash glucose monitor to measure a lifespan of the sensing portion of the flash glucose monitor; and a meter extending circumferentially around the button and indicating the lifespan of the sensing portion of the flash glucose monitor; wherein both of the button and the meter extend partially into the graph area from the lower boundary and overlay a portion of the graph area…,” as recited in amended independent claim 1, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claim, which are not specifically recited in quotes. 

As cited in the final rejection mailed on February 28, 2022, Hayter teaches various limitations of the independent claim, including a flash glucose monitor having a sensing portion measuring glucose readings at regular time intervals and a wireless communication interface transmitting glucose measurement data (e.g. paragraphs 0033-0035, 0040, 0043, 0057, 0068, as cited) and a user device with a wireless communication interface receiving the glucose measurement data (e.g. paragraphs 0036, 0043, 0050, 0068) and displaying a graphical representation having time of day along the bottom of the representation, the current time, glucose value markers, trend line, and a single numerical value representing glucose measurement (e.g. paragraphs 0079, 0080; Fig. 4A).  Hayter does not teach various other limitations of the independent claim, including changing the single numerical value to a prior glucose value when a user touches a portion of the screen corresponding to a prior time of day, that the previous glucose value markers are visually distinct form the trend line, the display of a button below the trend line which, responsive to user action selecting the button, causes the processor and memory to query the flash glucose monitor to measure a lifespan of the sensing portion of the flash glucose monitor, the display of a meter extending circumferentially around the button and indicating the lifespan of the sensing portion of the flash glucose monitor, or that the button and the meter both extend partially into the graph area from the lower boundary and overlay a portion of the graph area. 
Mahalingam is cited as teaching display of a glucose graph showing measured glucose values, and changing the single numerical value to a prior glucose value when a user touches a portion of the screen corresponding to a prior time of day (e.g. paragraphs 0165, 0203, 0208, 0209, Figs. 7 and 10).  However, Mahalingam does not teach various other limitations of the independent claim, including that the previous glucose value markers are visually distinct form the trend line, the display of a button below the trend line which, responsive to user action selecting the button, causes the processor and memory to query the flash glucose monitor to measure a lifespan of the sensing portion of the flash glucose monitor, the display of a meter extending circumferentially around the button and indicating the lifespan of the sensing portion of the flash glucose monitor, or that the button and the meter both extend partially into the graph area from the lower boundary and overlay a portion of the graph area.
Bengtsson is cited as teaching a display of a glucose graph showing measured glucose values, and that the previous glucose value markers are visually distinct from the trend line (e.g. col. 7 lines 28-38, Fig. 3).  However, Bengtsson does not teach various other limitations of the independent claim including the display of a button below the trend line which, responsive to user action selecting the button, causes the processor and memory to query the flash glucose monitor to measure a lifespan of the sensing portion of the flash glucose monitor, the display of a meter extending circumferentially around the button and indicating the lifespan of the sensing portion of the flash glucose monitor, or that the button and the meter both extend partially into the graph area from the lower boundary and overlay a portion of the graph area.
Kumar generally teaches display of an icon/button below a trend line of glucose values in a graph, as well as a different icon displayed in an upper right screen portion, and additionally teaches that such a button may be configured to query a glucose monitor to gather data, such as glucose information and other status information, resulting in the display of a measured lifespan of a sensing portion of the glucose monitor, where the measured lifespan may be displayed with the button in the user interface (e.g. paragraphs 0047, 0073, 0243, Fig. 6A).  However, Kumar does not teach various other limitations of the independent claim.  For example, while the icon/button below the glucose graph of Kumar may a button which causes the query of the glucose monitor to measure a lifespan of the sensing portion of the glucose monitor and the meter of Kumar may be a meter which indicates the lifespan of the sensing portion of the glucose monitor, Kumar does not teach that this meter extends circumferentially around the button, or that the button and the meter both extend partially into the graph area from the lower boundary and overlay a portion of the graph area.
Cabrera is cited for its general teaching that a meter may extend circumferentially around a graphical object (e.g. paragraphs 0281-0282, Fig. 14).  However, Cabrera’s meter is not specifically described as being a meter which indicates lifespan of the sensing portion of the flashing glucose monitor, or that the object which the meter extends circumferentially around is a button which is operated by the user for querying the lifespan which is to be displayed in the meter.  Cabrera further does not teach that the button and the meter both extend partially into the graph area from the lower boundary and overlay a portion of the graph area.

Therefore, neither Hayter, Mahalingam, Bengtsson, Kumar, nor Cabrera, nor any of the other cited references, as reasonably combined, teach the specific applied configuration of limitations as is claimed in the amended independent claim as discussed above.

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179